DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. TW107139796, filed on 11/09/2018.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,6,7 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al. (US Pub 2011/0246917 A1) in view of Song et al. (US Pub 2011/0078184 A1) and Kim et al. (US Pub 2014/0019855 A1, hereinafter referred to as “Kim’855”).
Regarding claim 1; Murakami teaches a method of operating a widget on an electronic device, comprising: 
displaying a widget on a display surface of an electronic device (Fig.3, a window (widget) W1 is displayed on a display area); 
transmitting an identification information corresponding to the widget to a desktop management program by the widget (Fig.5, [0039], when a user input an instruction to execute a widget, identification information is transmitted to a window display application for identifying the widget); 
obtaining a size information and a location information corresponding to the widget according to the identification information by the desktop management program ([0040], the window display application determines a window size and position of the widget to be displayed based on the identification information).
Murakami does not teach that generating an editable window according to the size information and the location information on the display surface corresponding to the widget.

    PNG
    media_image1.png
    1353
    1817
    media_image1.png
    Greyscale

Song teaches generating an editable widget according to the size information and the location information on the display surface corresponding to the widget (Figs.7A and 7B, [0127-0128], a search widget 410a is displayed on a display unit 151. When the search widget 410a is selected, a controller executes a search function and enters an input mode. In particular, the search widget 410a (Fig.7A) is 
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the system of Murakami to include the method of Song of switching a widget into an editable window in response to a selection of the widget. The motivation would have been in order to facilitate using a function of a widget.
Murakami and Song do not teach an editable window.

    PNG
    media_image2.png
    2343
    1689
    media_image2.png
    Greyscale

Kim’855 teaches an editable window (Fig.9A, [0120,0121], Kim discloses a method of displaying a user interface including an input field 911. When a user touch the input field using a touch pen, a handwriting input layer 931 is provided to receive a handwriting input or a key input).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the system of Murakami and Song to include the method of Kim’855 of providing a handwriting input layer having size and position corresponding to an input field in response to a touch of a touch pen on the input field. The motivation would have been in order to enable a user to edit content of widget conveniently.

Regarding claim 2; Murakami, Song, and Kim’855 teach the method of claim 1 as described above. Murakami and Song do not teach generating an editable content through editing on the editable window with a sliding touch input instruction, a click touch input instruction, a mouse input instruction or a keyboard input instruction.
	Kim’855 teaches generating an editable content through editing on the editable window with a sliding touch input instruction, a click touch input instruction, a mouse input instruction or a keyboard input instruction (Fig.9A, [0018,0120,0121], Kim discloses a method of displaying an user interface including an input field 911. When a user touch the input field using a touch pen, a handwriting input layer 931 is provided to receive a handwriting input or a key input).
	The motivation is the same as claim 1.
Regarding claim 6; Murakami, Song, and Kim’855 teach the method of claim 1 as described above. Murakami and Song do not teach the editable window is a floating window or a window of a terminal application.
	Kim’855 teaches that the editable window is a floating window or a window of a terminal application ([0010,0081], the handwriting input layer overlaps the input field. In other words, the handwriting input layer would be a floating window. The handwriting input layer may be semi-transparent).
	The motivation is the same as claim 1.
Regarding claim 7; Murakami, Song, and Kim’855 teach the method of claim 1 as described above. Murakami further teaches that the size information and the location information are a coordinate information of the widget displayed on the display surface ([0040], Fig.5, the method determines a display position of the window (step Sa4). The window display application determines an appropriate display position of the window taking into consideration the size of the window (a window size) to be .
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Murakami, Song, and Kim’855 as applied to claim 2 above, and further in view of Cheon et al. (US Pub 2012/0260683 A1).
Regarding claim 3; Murakami, Song, and Kim’855 teach the method of claim 2 as described above. Murakami, Song, and Kim’855 do not teach that after editing on the editable window, further comprising: storing the editable content of the editable window as an image file; closing the editable window; and displaying the image file at the position corresponding to the widget.
	Cheon teaches that after editing on the editable window (Figs. 49A and 49B, [0245], Cheon discloses a method of creating a handwritten memo), further comprising: storing the editable content of the editable window as an image file ([0245], After completing a drawing memo, a user may touch a storage button 4916 to store the drawing memo); closing the editable window (It is understood that the user would be able to close the memo window after completing the handwritten memo); and displaying the image file at the position corresponding to the widget (Fig.28A, a memo widget 2820 displays an image file of a handwritten memo (e.g., “SHOPPING” created on 2011/03/13 AM 04:11)).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the system of Murakami, Song, and Kim’855 to include the method of Cheon of enabling a user to create a handwritten memo, storing the handwritten memo, and displaying the handwritten memo in the widget. The motivation would have been in order to improve user experience.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Murakami, Song, and Kim’855 as applied to claim 2 above, and further in view of Kim (US Pub 2014/0298244 A1, hereinafter referred to “Kim’244”).
Regarding claim 4; Murakami, Song, and Kim’855 teach the method of claim 2 as described above. Murakami, Song, and Kim’855 does not teach that the sliding touch input instruction includes a left-right sliding command.
	Kim’244 teaches that the sliding touch input instruction includes a left-right sliding command (Fig.5A, Kim’244 discloses a method of providing a memo window 521 in response to a left-right sliding gesture 512).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the system of Murakami, Song, and Kim’855 to include the method of Kim’244 of providing a memo window in response to a left-right sliding gesture. The motivation would have been in order to improve user experience.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Murakami, Song, and Kim’855 as applied to claim 2 above, and further in view of Jambou (US Pub 2018/0024730 A1).
Regarding claim 5; Murakami, Song, and Kim’855 teach the method of claim 2 as described above. Murakami, Song, and Kim’855 do not teach that after editing on the editable window, further comprising: launching a browser; and displaying a search result according to the editable content.
	Jambou teaches after editing on the editable window ([0028], a widget displays a search box associated with a web browser so that a user may types a search string into the search box), further comprising: launching a browser ([0028], opening the web browser); and displaying a search result according to the editable content ([0028], displaying search results).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the system of Murakami, Song, and Kim’855 to include the method of Jambou of providing a search widget displaying a search box associated with a web browser; enabling a user to put search string into the search box; and displaying search results. The motivation would have been in order to increase user experience.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Murakami, Song, and Kim’855 as applied to claim 1 above, and further in view of Chaudhri et al. (US Pub 2006/0015818 A1).
Regarding claim 8; Murakami, Song, and Kim’855 teach the method of claim 1 as described above. Murakami, Song, and Kim’855 do not teach that after generating the editable window, further comprising: displaying an image information on the editable window correspondingly.
	Chaudhri teaches after generating the editable window, further comprising: displaying an image information on the editable window correspondingly (Fig.21, [0189], Chaudhri discloses a traffic webcam widget 2100 including a photograph 2102 (or live video feed) of a specified location and an identifier 2101 of the location. It is understood that, when a user enters a specific location in the input field 2101. The widget displays a photograph of the specific location).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the system of Song to include the method of Chaudhri of providing a traffic webcam widget including a current photograph or live video feed of a specific location. More specifically, when a traffic webcam widget is selected, the traffic webcam widget is entered an input mode in which a user may input a specific location. The traffic webcam widget would display current photograph at the specific location. The motivation would have been in order to increase user experience.
Claims 9,10 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US Pub 2011/0078184 A1) in view of Kim et al. (US Pub 2014/0019855 A1, referred to as “Kim’855”)
Regarding claim 9; Song teaches a method of operating a widget on an electronic device, comprising: 
displaying a widget on a display surface (Fig.7A, displaying a search widget 410 on a display unit 151); 
triggering an editable widget (Fig.7B, [0128], when the search widget 410a is selected, a controller executes a search function and enters an input mode. Thus, a search window 410a as shown in Fig.7B would be an editable window in which a search query can be received) and displaying the  on the display surface corresponding to a location of the widget (Figs.7A and 7B, the editable window 410a shown in Fig.7B has the same size and position as the search widget 410 as shown in Fig.7A); and 
executing an instruction on the editable widget ([0129]).
Song does not teach an auxiliary window.
Kim’855 teaches an editable window (Fig.9A, [0120,0121], Kim discloses a method of displaying a user interface including an input field 911. When a user touch the input field using a touch pen, a handwriting input layer 931 is provided to receive a handwriting input or a key input).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the system of Murakami and Song to include the method of Kim’855 of providing a handwriting input layer having size and position corresponding to an input field in response to a touch of a touch pen on the input field. The motivation would have been in order to enable a user to edit content of widget conveniently.
Regarding claim 10; Song and Kim’855 teach the method of operating the widget of claim 9 as described above. Song does not teach that the step of executing the instruction on the auxiliary window, comprising: sliding touch and displaying the touch trajectory on the auxiliary window.
	Kim’855 teaches that the step of executing the instruction on the auxiliary window (Fig.5, Kim discloses a method of providing a handwriting input layer 531 over an input field 511), comprising: sliding touch (Fig.5, a user may write or draw in the handwriting input layer to input a handwriting image so the user slides the finger or pen on the input layer to form the image or character on the window) and displaying the touch trajectory on the auxiliary window (Fig.5, [0063], a controller is configured to receive the slide touch handwriting image and display the handwriting image in the way of direction of the user desirable which is the same way as applicant disclose device described in [0040]).
.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Kim’855 as applied to claim 9 above, and further in view of Jambou (US Pub 2018/0024730 A1).
Regarding claim 11; Song and Kim’855 teach the method of operating the widget of claim 9 as described above. Song further teaches that the step of executing the instruction on the auxiliary window, comprising: typing on the auxiliary window; and starting a search function ([0129], the user may type "Bob" on the editable window 410a. A controller 180 displays the received data in the search query input window 411. After receiving the search query, the controller 180 searches for a contact person from the contact list/phone book based on the received search query "Bob" when the search icon 412 is selected by the terminal user. When searching of the contact person is completed, the controller 180 connects to one or more previously registered SNS sites to check whether the searched contact person uses the corresponding SNS sites).
Song and Kim’855 do not teach a search function of the browser.
	Jambou teaches a search function of the browser ([0028], a widget displays a search box associated with a web browser so that a user may types a search string into the search box. Then, the web browser is opened and displaying search results).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the system of Song to include the method of Jambou of providing a search widget displaying a search box associated with a web browser. The motivation would have been in order to increase user experience.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Kim’855 as applied to claim 9 above, and further in view of Chaudhri et al. (US Pub 2006/0015818 A1).
Regarding claim 12; Song and Kim’855 teach the method of operating the widget of claim 9 as described above. Song does not teach that the step of executing the instruction on the auxiliary window, comprising: displaying an image information on the auxiliary window.
	Chaudhri teaches the step of executing the instruction on the auxiliary window, comprising: displaying an image information on the auxiliary window (Fig.21, [0189], Chaudhri discloses a traffic webcam widget 2100 including a photograph 2102 (or live video feed) of a specified location and an identifier 2101 of the location).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the system of Song to include the method of Chaudhri of providing a traffic webcam widget including a current photograph or live video feed of a specific location. More specifically, when a traffic webcam widget is selected, the traffic webcam widget is entered an input mode in which a user may input a specific location. The traffic webcam widget would display current photograph at the specific location. The motivation would have been in order to increase user experience.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Kim’855 as applied to claim 9 above, and further in view of Hornik et al. (US Pub 2005/0215311 A1).
Regarding claim 13; Song and Kim’855 teach the method of operating the widget of claim 9 as described above. Song does not teach that closing the auxiliary window when an area outside the auxiliary window shown on the display surface is touched.
	Hornik teaches closing the auxiliary window when an area outside the auxiliary window shown on the display surface is touched (Fig.4, a pop-up window 50 is displayed so that a user may touch on buttons 52 and 54 to place a side bet. A player may close the pop-up window by touching any part of the display image outside the pop-up window, para. [0081]).

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN H TRUONG whose telephone number is (571)270-1630.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH D NGUYEN can be reached on (571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGUYEN H TRUONG/Examiner, Art Unit 2691      

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691